DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 20-21 are pending.
Claims 13-19 are cancelled.
Examiner decided to withdraw 112 rejections because applicant’s amendment to the claims overcome the rejections. 

Examiner’s Statement of Reason for Allowance
Claims 1-12 and 20-21 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Wichmann et al.  (USPGPUB 20150185716) discloses a control method for optimizing or enhancing an operation of a power plant that includes thermal generating units for generating electricity. The power plant may include multiple possible operating modes differentiated by characteristics of operating parameters. The method may include tuning a power plant model so to configure a tuned power plant model. The method may further include simulating proposed operating modes of the power plant with the tuned power plant model. The simulating may include a simulation procedure that includes: defining a second operating period; selecting the proposed operating modes from the possible operating modes; with the tuned power plant model, performing a simulation run for each of the proposed operating modes whereby the operation of the power plant during the second operating period is simulated, Ganti et al (USPGPUB 2017/0364043) discloses a system including a power plant having thermal generating units that operate according to multiple possible operating modes, which are differentiated by a unique operational or maintenance schedule. The system further includes a hardware processor and machine readable storage medium on which is stored instructions that cause the hardware processor to execute a process related to optimizing the operational or maintenance schedule during a selected operating period. The process may include: receiving the selected operating period; selecting competing operating modes for the power plant during the selected operating period according to a selection criteria, and Seeker (USPPUB 2011/0061575) disclosed a system is provided that includes a combustion system having a plurality of jets; a spatial monitoring system with a plurality of sensors disposed in a spatial grid within or downstream from the combustion system; and a control system configured to adjust a forcing frequency of at least one fluid jet in the plurality of fluid jets in response to sensor feedback from the spatial monitoring system, none of these references taken either alone or in combination with the prior art of record disclose an electric power system, including:
Claim 1,  a controller comprising a central processing unit; and a storage unit comprising a memory configured to store a calculation of the controller and information on computer programs, the storage unit including an external storage device, wherein the controller is configured to read software stored in the storage unit to:  acquire either a life index value at a start time serving as a predetermined time after a current time and a life consumption value representing an amount of change in the life index value per unit time, or the life index value at the start time and a relation between the life consumption value and an output of the power generation facility, the life index value being an index indicating a life of the power generation facility and changing in value in one direction with the output of the power generation facility; set, based on either the life index value at the start time and life consumption value or the life index value at the start time and the relation, an output pattern per unit time of the power generation facility from the start time to a stop time after the start time such that the life index value reaches a predetermined value set in advance at the stop time, while allowing the overfiring; and set, based on the output pattern, a time in a period from the start time to the stop time at which the overfiring is to be performed.
Claim 7,  a controller comprising a central processing unit; and a storage unit comprising a memory configured to store a calculation of the controller and information on computer programs, the storage unit including an external storage device, wherein the controller is configured to read software stored in the storage unit to: set a candidate stop time serving as a candidate for the stop time; acquire a value of a life index value at a start time serving as a predetermined time after a current time, the life index value being an index indicating a life of the power generation facility and changing in value in one direction with the output of the power generation facility; acquire a degree of contribution to a stable supply of electricity assigned to an amount of electricity supply per unit time in each unit time during a period from the start time to the candidate stop time; set, based on the life index value at the start time and the degree of contribution during the period from the start time to the candidate stop time, an output pattern per unit time of the power generation facility during the period from the start time to the candidate stop time such that the life index value reaches a predetermined value set in advance at the candidate stop time, and an evaluation value based on the degree of contribution and the amount of electricity supply per unit time during the period from the start time to the candidate stop time is maximized; and set the stop time based on the output pattern.
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119